DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/349038, filed on 05/10/2019.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-9, 11, 13, and 18-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 9 and 10 of U.S. Patent No. 11,009,778 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims anticipate or render obvious the instant claims.
In the following the claims of the patent will be referred to with a P- prefix.  E.g. Patent claim 4 is P-4.  Note that P-4 incorporates P-1, P-2, and P-3 by dependency.
With regard to claim 1: P-4 is directed towards a camera module which comprises a lens unit, a front body coupled to the lens unit (P-1 line 3) and comprising a first protrusion protruding from one end thereof (P-3 lines 2-3) and a second protrusion protruding from the first protrusion (P-4 lines 2-3); a first substrate (P-1 line 17) which is disposed on the first protrusion of the front body (P-3 lines 2-8); a second substrate (P-1 line 20) disposed on the second protrusion (P-4 lines 1-5 and P-2 lines 3-4 describe the attachment of the second substrate to the second protrusion via a coupling element); and spaced apart from the first substrate (P-1 lines 20-21); an image sensor disposed on the first substrate and configured to face the lens unit (P-1 lines 17-19); a first adhesive unit (P-1 lines 11-12) disposed between the first protrusion of the front body and the first substrate (P-3 lines 1-8); wherein the first adhesive unit is configured to couple the first protrusion of the front body and the first substrate (P-3 lines 1-8 and P-1 lines 13-14); and comprises at least one through hole formed between the first protrusion of the front body and the first substrate (see P-1 lines 13-15 and P-3 lines 1-8: the first adhesive unit includes the through hole and is positioned between the first protrusion and the first substrate, so the through hole is formed between the first protrusion and the first substrate).
With regard to claim 2: P-1 lines 8-10 includes a coupling element configured to couple the second substrate, with P-4 lines 3-5 indicating that the coupling element couples the second substrate to the second protrusion.  P-10 also explicitly recites this coupling. 
With regard to claim 3: The first protrusion (in P-3 lines 2-4) and second protrusion (in P-4 lines 2-4) are indicated as protruding towards the second substrate (as the second substrate is positioned such that it is in the same direction from the front body as the first, see P-1 lines 4-5 indicating the substrates are positioned in a first direction relative to the front body with P-1 lines 16-23 reciting a structure in which the second substrate must be positioned behind the first substrate in that direction and P-3 lines 2-3 and P-4 lines 2-3 indicating that the protrusions also protrude in that direction.
With regard to claim 4: P-3 indicates that the first protrusion comprises a first adhesive surface at an end thereof (P-3 lines 3-4) and the first substrate comprises a second adhesive surface at a portion facing the first adhesive surface (P-3 lines 5-6) with the first adhesive unit being disposed between the first adhesive surface and the second adhesive surface (P-3 lines 7-8).
With regard to claim 5: P-4 indicates that the second protrusion comprises an insertion groove into which at least one portion of the coupling element is inserted (P-4 lines 4-5).
With regard to claim 8: While the patent claims do not explicitly recite that the second substrate comprises first through hole that the coupling element penetrates, a person having ordinary skill in the art at the time of filing would have found the claimed configuration to have been obvious over the patent claims because coupling elements in the art often have corresponding through holes in coupled substrates through which the coupling element passes (e.g. a screw commonly passes through a hole in a mounted circuit board to secure the circuit board).
With regard to claim 9: P-9 is directed to the integration of an escape groove matching the second protrusion in the first substrate.
With regard to claim 11: Patent claims do not explicitly recite the first adhesive unit is formed of thermosetting an ultraviolet curable material, but a person having ordinary skill in the art at the time of filing would have found the claimed configuration to have been obvious over the patent claims because thermosetting and UV curing adhesives are commonly used to secure substrates in camera modules.
With regard to claim 13: The patent claims do not explicitly recite that the front body includes a first surface facing the lens unit and a second surface opposite to the first surface and from which first the protrusion protrudes, but a person having ordinary skill in the art at the time of filing would have found the claimed configuration to have been obvious over the patent claims as the body of a camera module must have two surface: an outer surface into which a lens module is typically inserted and an inner surface which supports internal camera components to protect them.
With regard to claim 18: While the patent claims do not explicitly recite that a power supply device is disposed on the second substrate and configured to supply power to the first substrate, a person having ordinary skill in the art at the time of filing would have found the claimed configuration to have been obvious over the patent claims because some form of power supply must be present in the camera module to supply power to the image sensor, and positioning that power supply on a substrate that does not carry the image sensor would prevent heat or interference from power supply components from affecting the image sensor. 
With regard to claim 19: P-4 is directed towards a camera module which comprises a lens unit, a front body coupled to the lens unit (P-1 line 3) and comprising a first protrusion protruding from one end thereof (P-3 lines 2-3) and a second protrusion protruding from the first protrusion (P-4 lines 2-3); a first substrate (P-1 line 17) which is disposed on the first protrusion of the front body (P-3 lines 2-8); a second substrate (P-1 line 20) disposed on the second protrusion (P-4 lines 1-5 and P-2 lines 3-4 describe the attachment of the second substrate to the second protrusion via a coupling element); and spaced apart from the first substrate (P-1 lines 20-21); an image sensor disposed on the first substrate and configured to face the lens unit (P-1 lines 17-19); a first adhesive unit (P-1 lines 11-12) disposed between the first protrusion of the front body and the first substrate (P-3 lines 1-8); wherein the first protrusion comprises a first adhesive surface at an end thereof (P-3 lines 3-4) and the first substrate comprises a second adhesive surface at a portion facing the first adhesive surface (P-3 lines 5-6) with the first adhesive unit being disposed between the first adhesive surface and the second adhesive surface (P-3 lines 7-8)  and wherein the first adhesive unit is configured to couple the first protrusion of the front body and the first substrate (P-3 lines 1-8 and P-1 lines 13-14); and comprises at least one through hole formed between the first protrusion of the front body and the first substrate (see P-1 lines 13-15 and P-3 lines 1-8: the first adhesive unit includes the through hole and is positioned between the first protrusion and the first substrate, so the through hole is formed between the first protrusion and the first substrate).  Claim 19 differs from the patent claims in that the patent claims do not explicitly recite that the front body includes a first surface facing the lens unit and a second surface opposite to the first surface and from which first the .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 20: The limitation of lines 6-7 regarding the second substrate is indefinite because the limitation requires that the second substrate be “disposed on” (indicating contact or a structural integration, e.g. soldering) the first substrate while also requiring that the second substrate be “spaced apart from the first substrate” (indicating a lack of contact or structural integration).  


Allowable Subject Matter
Claims 6-7, 10, 12, and 14-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-5, 8-9, 11, 13, 18, and 19 would be allowable if amended to overcome the above double patenting rejection or the double patenting rejection were to be rendered moot by the filing of a Terminal Disclaimer.
Claim 20 would be allowable if amended to overcome the above indefiniteness rejection, and address any double patenting issues which might arise by the amendment rendering definite the scope of the claim (or if such a potential rejection were to be rendered moot by the filing of a Terminal Disclaimer).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, alone or in combination, does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in a camera module.  The prior art does not teach the combination of protrusions structured as claimed with the use of an adhesive unit which includes at least one through hole as claimed.  While protrusions extending from a front body of a camera module are known as being useful to position an image sensor carrying substrate and supporting substrates which are spaced apart from the image sensor carrying substrate and it is known to provide through holes connecting the lens-sensor space with another space outside that space to allow for venting of the lens-sensor space during curing of adhesive or thermal changes, such protrusions are not sized or configured such that an adhesive unit is or even could be in the adhesive unit itself.  Instead the protrusions tend to be relatively small or pillar-shaped which allows for venting through the space between the protrusions or the through hole is provided through a portion of the supporting structure and not through the adhesive unit. See Newinger (US Patent 9,986,136 B2), Jung (US Patent 9,878,678 B2), and Obara (JP 2013-211486 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LEON W RHODES, JR/Examiner, Art Unit 2852